10/4/2019                                  Digital Exchange
                             Case 1:19-cv-09236             Bitﬁnex, Under
                                                      Document         1-43U.S. Scrutiny,
                                                                                 Filed Gets ING AccountPage
                                                                                          10/06/19     - Bloomberg
                                                                                                              1 of 3

    Cryptocurrencies

    Digital Exchange Bitfinex, Under U.S. Scrutiny,
    Gets ING Account
    By Ruben Munsterman and Matthew Leising
    February 20, 2018, 2:15 PM EST

        Wells Fargo had ended dealings with exchange last year
        U.S. regulator said to send subpoenas to Bitﬁnex on Dec. 6




            Crypto Exchange Bitﬁnex, Tether Are Said Subpoenaed
            by CFTC




                                                                            B

    Crypto Exchange Bitﬁnex, Tether Are Said Subpoenaed by CFTC


    Bitﬁnex, the digital-currency exchange being scrutinized by the U.S. Commodity Futures Trading
    Commission, opened an account with ING Groep NV after losing its relationship with Wells Fargo
    & Co. last year.


    Harold Reusken, a spokesman for Amsterdam-based ING, said that Bitﬁnex is a customer of the
    bank and declined to comment further on the exchange, citing customer conﬁdentiality. He said
    the bank does more extensive due diligence on cryptocurrency transactions.


    “With companies that are active in the crypto market we are very reserved,” Reusken said in an
    email. “Not with companies that are in traditional markets and receive or do payments with

https://www.bloomberg.com/news/articles/2018-02-20/digital-exchange-bitﬁnex-under-u-s-scrutiny-gets-ing-account        1/3
10/4/2019                         Digital Exchange
                  Case 1:19-cv-09236               Bitﬁnex, Under
                                             Document         1-43U.S. Scrutiny,
                                                                        Filed Gets ING AccountPage
                                                                                 10/06/19     - Bloomberg
                                                                                                     2 of 3
    cryptocurrencies, but with parties that are in the chain of cryptocurrencies.”


    Bitﬁnex hasn’t been willing to identify any banks it’s working with to send and receive money
    since last year. The account at ING is signiﬁcant because it shows a giant international bank is
    willing to work with Bitﬁnex -- one of the world’s largest crypto exchanges -- and, within the
    market, a hot topic of conversation because the unregulated venue provides relatively few details
    about its ﬁnancial operations.


    Read more: Mystery shrouds Tether and its links to big Bitcoin exchange


    San Francisco-based Wells Fargo in March 2017 ended its role as a correspondent bank of
    Bitﬁnex. Later in the year, documents posted online showed Bitﬁnex directing prospective
    customers to Poland’s Bank Spoldzielczy. A bank oﬃcial there declined in December to say
    whether Bitﬁnex was a client.


    Bitﬁnex is run by the same management team that oversees Tether, a digital currency that claims
    to be pegged to the U.S. dollar. Robert Ford, an outside spokesman for Bitﬁnex and Tether, didn’t
    immediately return an email seeking comment. Follow the Money, a Dutch news outlet, reported
    earlier on the ING account.


    In the Dutch parliament, Henk Nijboer of the opposition Labour Party asked Finance Minister
    Wopke Hoekstra on Monday for clariﬁcation about ING’s involvement with Bitﬁnex.


    About $2.2 billion of Tether coins were in circulation as of Tuesday, according to the company.
    While Tether has said the coins are backed by U.S. dollars held in reserve, the company hasn’t
    provided evidence of its holdings or submitted to an audit. Because of that, the CFTC issued
    subpoenas to Bitﬁnex and Tether on Dec. 6, a person familiar with the matter said last month.


    Tether is the world’s second-most traded cryptocurrency after Bitcoin, according to data
    collected by Coinmarketcap.com. Teunis Brosens, a senior economist specializing in crypto at
    ING, criticized the digital token on Dutch business news program RTLZ last month.


    “Every time the Bitcoin gained, then Tether gained too -- it seemed that they were printed to
    support the quote of Bitcoin,” Brosens said. “If Tether destabilizes, that will be the next blow for
    crypto.”


    In this article
        INGA

https://www.bloomberg.com/news/articles/2018-02-20/digital-exchange-bitﬁnex-under-u-s-scrutiny-gets-ing-account   2/3
10/4/2019                                  Digital Exchange
                             Case 1:19-cv-09236             Bitﬁnex, Under
                                                      Document         1-43U.S. Scrutiny,
                                                                                 Filed Gets ING AccountPage
                                                                                          10/06/19     - Bloomberg
                                                                                                              3 of 3
        ING GROEP NV
        9.13 EUR   +0.06 +0.62%

        WFC
        WELLS FARGO & CO
        49.21     USD       +0.73 +1.51%


        3956452Z
        LABOUR PARTY/THE
        Private Company



                                                     Terms of Service Trademarks Privacy Policy
                                                      ©2019 Bloomberg L.P. All Rights Reserved
                                            Careers Made in NYC Advertise Ad Choices     Contact Us Help




https://www.bloomberg.com/news/articles/2018-02-20/digital-exchange-bitﬁnex-under-u-s-scrutiny-gets-ing-account        3/3
